DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/25/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (Publication No. U.S. 2015/0179830 A1) in view of Bhat (Publication No. U.S. 2015/0243824 A1).
Regarding claim 1, Sugiura shows in Figs. 1-3 an optical sensing device (100) comprising: a first optical sensor (light receiving portions (12-14)), configured to receive 
Regarding claim 3, Sugiura discloses wherein the first optical sensor (100) is an infrared light sensor (third light receiving portion (14), paragraph 0030).
Regarding claim 4, Sugiura further comprising: a second optical sensor (13, i.e., second light receiving portion), configured to sense a second optical signal, wherein the first optical signal and the second optical signal are different.
5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (Publication No. U.S. 2015/0179830 A1) and Bhat (Publication No. U.S. 2015/0243824 A1) as applied to claim 1 and further in view of Hebert (Publication No. U.S. 2012/0312962 A1).
Regarding claim 6, the modified device of Sugiura and Bhat discloses the claimed invention as stated above. The modified device of Sugiura and Bhat does not .
6.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (Publication No. U.S. 2015/0179830 A1) and Bhat (Publication No. U.S. 2015/0243824 A1) as applied to claims 1 and 4, and further in view of Yao (U.S. Patent No. 8,143,608 B2).
Regarding claim 2, the modified device of Sugiura and Bhat discloses the claimed invention as stated above. The modified device Sugiura and Bhat does not explicitly disclose wherein the first optical sensor is a proximity sensor. Yao discloses wherein a first optical sensor (light detector (14)) is proximity sensor (col. 7, lines 41 -47). It would have been obvious to one of ordinary skill in the art to provide a proximity sensor such as disclosed in Yao to the modified device of Sugiura and Bhat for the purpose of detecting moving objects towards optical sensor device.
Regarding claim 5, the modified device Sugiura and Bhat discloses the claimed invention as stated above. The modified device of Sugiura and Bhat does not disclose wherein the second optical sensor is an ambient light sensor. Yao discloses wherein the second optical sensor is an ambient light sensor (ambient light detector (14), col. 5, lines 57-58). It would have been obvious to one of ordinary skill in the art to provide an 
 7.	Claims 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (Publication No. U.S. 2015/0179830 A1) in view of Bhat (Publication No. U.S. 2015/0243824 A1) and further in view of Yao (U.S. Patent No. 8,143,608 B2). 
Regarding claim 7, Sugiura shows in Figs. 1-3 an optical sensing module (100), comprising: a light source (70, i.e., light emitting portion), wherein the light source (70) is configured to emit a first optical signal;  and an optical sensing device (light receiving portions 12-14), wherein the optical sensing device (100) comprises: a first optical sensor (12, i.e., light receiving portion, corresponding to a rain sensor), configured to sense the first optical signal reflected by an object (rain) to be sensed, (paragraph 0025, lines 14-16);  and a filter layer, wherein the filter layer (definition portion, 30) covers the first optical sensor (100), and is configured to filter out the first optical signal (from light emitting portion (70)) when the first optical signal is incident on the filter layer (30) at an incident angle not within a specific range (based at least in part on Literature 1, paragraphs 0003-0005). Sigiura does not disclose a single filter layer and wherein openings configured to define the incident angle of the first optical signal are not formed on the filter layer. Bhat shows in Fig. 1A a single filter layer (108) and wherein openings configured to define the incident angle of the first optical signal are not formed on the filter layer. It would have been obvious to one of ordinary skill in the art to provide a single filter layer such as disclosed in Bhat to the device of Sugiura for the purpose of reducing filter size for optical sensor. The combination of Sugiura and Bhat does not 
Regarding claim 8, Yao further discloses wherein a first optical sensor (light detector (14)) is proximity sensor (col. 7, lines 41-47).
Regarding claim 9, Sugiura discloses wherein the first optical sensor (100) is an infrared light sensor (third light receiving portion (14), paragraph 0030).
Regarding claim 10, Sugiura further comprising: a second optical sensor (13, i.e., second light receiving portion), configured to sense a second optical signal, wherein the first optical signal and the second optical signal are different.

Regarding claim 12, Yao further discloses wherein the light source is an infrared light diode (col. 5, lines 25-26, also see Fig. 7).
7.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiura (Publication No. U.S. 2015/0179830 A1), Bhat (Publication No. U.S. 2015/0243824 A1) and Yao (U.S. Patent No. 8,143,608 B2) as applied to claim 7 above and further in view of Hebert (Publication No. U.S.2012/0312962 A1).
Regarding claim 13, the modified device of Sugiura, Bhat and Yao discloses the claimed invention as stated above. The modified device of Sugiura, Bhat and Yao does not disclose wherein a material of the filter layer comprises at least one of Silicon dioxide, Titanium dioxide and Tantalum pentoxide. Hebert shows in Fig. 5B or discloses wherein a material of the filter layer (520) comprises at least one of Silicon dioxide (paragraph 0039), Titanium dioxide and Tantalum pentoxide. It would have been obvious to one of ordinary skill in the art at the time of filing of the present application to provide an ambient light sensor such as disclosed in Hebert to the modified device of Sugiura, Bhat and Yao for the purpose of providing a desired spectral range of radiation to the optical sensor.
Response to Arguments
8.	Applicant’s arguments, see pages 5-13, filed 09/25/2020, with respect to the rejection(s) of claims 1, 3-4 under 35 U.S.C. 102 (a) (2) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN WYATT whose telephone number is (571)272-5974.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN WYATT/           Examiner, Art Unit 2878   




/GEORGIA Y EPPS/           Supervisory Patent Examiner, Art Unit 2878